Title: From George Washington to Daniel Jenifer Adams, 20 July 1772
From: Washington, George
To: Adams, Daniel Jenifer



Sir,
Mount Vernon July 20th 1772

If the price of Superfine Flour in Barbadoes is not under Twenty five Shillings prCt I would have mine sold there rather than hazard any other Market; but if it should be lower than this, I would in that case, take the chance of some of the other Islands (if you should call at them in your way to Jamaica) in any of which, if you can get such a price as to nett me two pence a pound Virga Curry by the Invoice exclusive, of Freight, Commission’s, & every other Incident charge, I would take it; unless there should be a moral certainty of its selling higher in Jamaica—If all these chances fail, the Flour must then be sold in Jamaica for what it will fetch, unless it should be very low, & a prospect of rising; in which case I would have it left with Mr McMickan & Co. to sell, provided, (upon examination⟨)⟩ it is found to be in a condition to keep. In the disposal of this Flour, I recommend its being lump’d of, rather than sold in small parcels for tryal, as it was ground out of indifferent Wheat, & will, I fear, look better to the eye, than it will proove agreeable to the taste, being a little Musty.

The Money arising from the Sales I would have laid out in Negroes, if choice ones can be had under Forty pounds Sterl.; if not, then in Rum & Sugar from Barbadoes, or any of the Windward Islands; and Sugar & Molasses if the Flour shd be sold in Jama.
If the Return’s are in Slaves let there be two thirds of them Males, the other third Females—The former not exceeding (at any rate) 20 yrs of age—the latter 16—All of them to be strait Limb’d, & in every respect strong & likely, with good Teeth & good Countenances—to be sufficiently provided with Cloaths.
I have also to request the favour of you to bring me the following Articles.
A Cask of about 50 or 60 Gallns of the best old Spirits especially from Barbadoes
A Barrel of best Oranges
1 Ditto of Lemon’s or Lymes
1 Pott of about 5 lb. best green Sweet Meats Mixed
1 Ditto of Ginger
10 lbs. of best Tamarinds—all of them preservd with White Sugr
A Pot of good dryed Figs if to be had upon good terms
1 lb. of Kian Pepper
Some Pine apples & a dozn or two of Coco Nuts
Wishing you a pleasant and prosperous Voyage I remain Sir Yr Most Obedt Servt

Go: Washington

